MEMORANDUM **
Shing-Ting Yao, a native and citizen of China, petitions for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an immigration judge’s order denying his motion to reopen. We have jurisdiction under 8 U.S.C. § 1252. We review de novo questions of law including claims of due process violations, Ram v. INS, 243 F.3d 510, 516 (9th Cir.2001), and we deny the petition for review.
On remand, the BIA considered Yao’s contention that his in absentia deportation order should be rescinded because a hearing notice was delivered to an address different from the address on file for him. The BIA properly concluded Yao was not prejudiced when the hearing notice was mailed to his address on file but was delivered to a different address, because the address on file was not Yao’s current address, and he failed to provide the Immigration Court with his current address. See Farhoud v. INS, 122 F.3d 794, 796 (9th Cir.1997) (due process is satisfied if service is conducted in a manner reasonably calculated to ensure that notice reaches the alien).
The BIA was bound by the scope of our remand in No. 04-75726 and did not err in refusing to entertain additional issues. See Mendez-Gutierrez v. Gonzales, 444 F.3d 1168, 1173 (9th Cir.2006).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.